     Case 3:20-cv-00613 Document 83 Filed 07/20/21 Page 1 of 2 PageID #: 380




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


WALTER MICHAEL MURPHY,

                              Plaintiff,

v.                                                     CIVIL ACTION NO. 3:20-0613

PRIMECARE,

                              Defendant.

                             MEMORANDUM OPINION AND ORDER

       This action was referred to the Honorable Omar J. Aboulhosn, United States Magistrate

Judge, for submission to this Court of proposed findings of fact and recommendations for

disposition, pursuant to 28 U.S.C. § 636(b)(1)(B). The Magistrate Judge has submitted findings of

fact and a recommendation that the Court grant Defendants PrimeCare Medical’s Motion to

Dismiss and Alternative Motion for Summary Judgment (ECF No. 36) on the ground that Plaintiff

Walter Michael Murphy had not exhausted his administrative remedies.

       On June 23, 2021, Plaintiff Murphy filed an objection to the Magistrate Judge’s Proposed

Findings and Recommendations (ECF No. 81). Plaintiff reiterates his assertion that he was not

aware of the applicable grievance procedures and requires counsel. Plaintiff also attached a

grievance form dated January 17, 2021, a response to that form titled “Review by Health Care

Director,” and another grievance dated July 8, 2020.

       As best this Court can tell, the form dated July 8, 2020, is the original grievance form

Plaintiff submitted to the West Virginia Department of Corrections and Rehabilitation four days

after the incident at issue. The Magistrate Judge rightly held that Plaintiff failed to appeal the
    Case 3:20-cv-00613 Document 83 Filed 07/20/21 Page 2 of 2 PageID #: 381




unfavorable response to that grievance, and therefore failed to exhaust his administrative remedies.

        As for the January 17, 2021, grievance form and response, it appears to this Court that this

reflects another attempt by Plaintiff to correct his failure to appeal. However, as stated by the

Magistrate Judge, West Virginia requires an inmate to file a grievance “within fifteen (15) days of

any occurrence that would cause him/her to file a grievance.” W. Va. Code R. § 90-9-4.1. Because

Plaintiff did not exhaust his administrative remedies through his original grievance, the Court must

reject his objection.

        Accordingly, the Court accepts and incorporates herein the findings and recommendations

of the Magistrate Judge and GRANTS Defendant’s Motion to Dismiss consistent with the

Proposed Findings and Recommendations; and DISMISSES this action from the docket of the

Court, consistent with the findings and recommendations.

        The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.

                                              ENTER:         July 20, 2021




                                             ROBERT C. CHAMBERS
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
